Name: Council Implementing Regulation (EU) 2018/648 of 26 April 2018 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  civil law;  European construction
 Date Published: nan

 27.4.2018 EN Official Journal of the European Union L 108/12 COUNCIL IMPLEMENTING REGULATION (EU) 2018/648 of 26 April 2018 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(4) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 10 April 2018, the United Nations Security Council Committee, established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011), updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2018. For the Council The President E. ZAHARIEVA (1) OJ L 199, 2.8.2011, p. 1. ANNEX The entry concerning the person listed below is replaced by the following entry: (83) Mohammed Omar Ghulam Nabi Title: Mullah. Grounds for listing: Leader of the Faithful ( Amir ul- Mumineen ), Afghanistan. Date of birth: (a) Approximately 1966, (b) 1960, (c) 1953. Place of birth: (a) Naw Deh village, Deh Rawud District, Uruzgan Province, Afghanistan, (b) Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:12.4.2000. Other information: Father's name is Ghulam Nabi, also known as Mullah Musafir. Left eye missing. Brother-in-law of Ahmad Jan Akhundzada Shukoor Akhundzada. Believed to be in Afghanistan/Pakistan border area. Belongs to Hotak tribe. Review pursuant to Security Council resolution 1822 (2008) was concluded on 27 Jul. 2010. Reportedly deceased as of April 2013. INTERPOL- UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427394 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan  and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden (deceased) and his Al-Qaida network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani.